Citation Nr: 1639292	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-03 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of fracture of right fourth toe.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent (prior to August 5, 2014 and from October 1, 2014) for anxiety disorder not otherwise specified (NOS).

4.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD).

5.  Entitlement to a rating in excess of 10 percent for bulimia nervosa.

6.  Entitlement to a compensable rating for bilateral dry eyes.

7.  Entitlement to a compensable rating for allergic rhinitis.

8.  Entitlement to a compensable rating for face dermatitis.
9.  Entitlement to a compensable rating for bilateral plantar fasciitis.

10.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

11. Entitlement to a compensable rating for internal hemorrhoids.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2003 to February 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), and from a May 2014 rating decision of the St. Petersburg, Florida RO.  [A February 2013 rating decision granted an increased 50 percent rating for anxiety disorder NOS, effective March 1, 2011 (the date of the original service connection award), and determined that there was clear and unmistakable error (CUE) in the January 2012 rating decision regarding the initial rating assigned for cervical spine DDD, and increased that rating to 20 percent, effective March 1, 2011 (the date of the original service connection award).  A January 2015 rating decision granted a 100 percent rating (temporary total rating under 38 C.F.R. § 4.29 for hospitalization over 21 days) for anxiety disorder NOS, effective August 5, 2014, followed by a 50 percent rating, effective October 1, 2014; as the maximum rating is awarded for the period from August 5, 2014 through September 30, 2014, the matter of the rating for that period is moot and will not be addressed herein.]  The record is now in the jurisdiction of the St. Petersburg RO.  In April 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing in April 2016, as well as after the hearing in May 2016, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket based on the Veteran's financial hardship, pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of fracture of right fourth toe, and seeking increased ratings for a psychiatric disability, cervical spine DDD, bulimia nervosa, bilateral dry eyes, allergic rhinitis, face dermatitis, bilateral plantar fasciitis, GERD, and internal hemorrhoids, are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD related to combat stressors in service.

2.  The combined rating for the Veteran's service-connected disabilities is 70 percent (with at least one rated 40 percent or more); it is reasonably shown that they preclude her from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2015).

2.  The schedular requirements for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the claims of service connection for PTSD and for a TDIU rating are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection for PTSD

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she suffers from PTSD as a result of military stressors related to her combat service as a bioenvironmental engineer journeyman in Afghanistan.  Her DD Form 214 confirms that her military occupational specialty (MOS) in service was Bioenvironmental Engineer Journeyman and that she received the Air Force Expeditionary Service Ribbon with Gold Border (connoting participation in combat operations).  Consequently, she is shown to have experienced a stressor event in service.  See 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records (STRs) document that, after being hospitalized for an eating disorder program in service, her discharge diagnoses in August 2010 were bulimia nervosa, depression NOS, and PTSD.  Thereafter, on January 2011 psychiatric examination in service, it was noted that many of her reported symptoms "overlapped with her depression symptoms, which is more consistent with her presentation over time than PTSD.  She has some Post-traumatic Stress Disorder symptoms, but does not meet full criteria for the diagnosis."  Psychological testing at that time revealed that her score on the PTSD Checklist - Military Version (PCL-M) "was above the cut-off score suggestive of PTSD.  However, in consultation with [her treatment provider] there is not enough evidence to suggest that she meets diagnostic criteria for PTSD."

Postservice VA treatment records dating since January 2012 have documented a diagnosis of, and treatment for, PTSD related to the Veteran's combat stressors in service.  On a September 2012 psychiatric Disability Benefits Questionnaire (DBQ), the Veteran's VA psychiatrist noted diagnoses for the Veteran which included PTSD (309.81, the code for such diagnosis under the DSM-IV, which was in effect at that time).  On a June 2015 eating disorders DBQ, the Veteran's private psychologist noted that the Veteran experiences the symptoms of an eating disorder, depression, and PTSD, and opined as follows: "After careful review of the records of service and the current treatment records of [the Veteran], it is my professional medical opinion that the [V]eteran's diagnoses are directly due to her military service; whereas the [V]eteran was on active duty when the incidents occurred, experienced life-threatening situations to include psychological distress which continues to haunt her."  A February 2016 report of private psychological testing noted a diagnosis of chronic PTSD (309.81, which is the code for such diagnosis under the DSM-5).  At the April 2016 hearing, the Veteran's testimony included descriptions of combat-related stressor in service.  In a May 2016 statement, the Veteran's private psychologist noted that, during the time he had been treating the Veteran (since July 2015), "she has exhibited all the symptoms of PTSD.  This patient appears to meet full DSM 5 criteria for Post traumatic Stress Disorder.  This PTSD is most likely caused or [is] a result of her experiences while in the service."

On longitudinal review of the evidence, the Board finds that the competent evidence of record establishes that the Veteran has a diagnosis of PTSD related to combat stressors in service (which are conceded).  VA and private treatment providers have indicated that her current diagnosis of PTSD is related to her combat stressors as a bioenvironmental engineer journeyman in Afghanistan, and her MOS and combat award are confirmed by her DD Form 214.  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.




TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The record reflects that the Veteran's highest level of education is two years of college, and she alleges that she was unable to complete a nursing program due to her service-connected anxiety disorder NOS.  The record also reflects that she tried to work part-time after service while attending college (in 2012 and 2013) by passing out coupons and samples in grocery stores, but she asserted in an April 2015 statement that she was unable to maintain this part-time work and that "customers questioned why I was shaking so much.  My medications and prescription strengths cause my hands to tremble and make me dizzy."

On a June 2015 psychiatric DBQ, the Veteran's private psychologist noted the following for the Veteran: "Multiple job attempts.  Now unable to function in any occupational or academic capacity."

At the April 2016 hearing, the Veteran's testimony described how she failed out of nursing school and had not been able to maintain employment since her discharge from military service.  She also testified that the doctors she was currently seeing did not recommend that she apply for a job, in light of her daily psychiatric therapy.

In a May 2016 statement, the Veteran's private psychologist noted her diagnosis of PTSD and her psychiatric treatment with him since July 2015 (as well as her participation in VA treatment programs "with little or no benefit"), and opined: "[The Veteran] is debilitated, unemployable and destitute as these [psychiatric] symptoms [a]ffect all areas of her life....I view this patient as disabled as a result of Chronic PTSD."

The Veteran meets the schedular percentage requirements for a TDIU rating, as the combined rating for her service-connected disabilities is 70 percent (see 38 C.F.R. § 4.25), and she has at least one disability rated 40 percent or more (see 38 C.F.R. § 4.16(a)).  Furthermore, the evidence of record reasonably shows that her service-connected disabilities preclude her from securing and maintaining substantially gainful employment.  Medical professionals have described the limiting effects of the Veteran's service-connected psychiatric disabilities on her ability to work.  The Board finds reasonably persuasive the May 2016 statement from her private psychologist essentially to the effect that the Veteran's service-connected psychiatric disabilities render her unemployable.  Accordingly, a TDIU rating is warranted.


ORDER

Service connection for PTSD is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of service connection for residuals of fracture of right fourth toe, and seeking increased ratings for anxiety disorder NOS, cervical spine DDD, bulimia nervosa, bilateral dry eyes, allergic rhinitis, face dermatitis, bilateral plantar fasciitis, GERD, and internal hemorrhoids.
As an initial matter, the record reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits (as noted in a January 2014 VA treatment report and in an October 2015 statement by the Veteran to her Congressman).  A request to SSA for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Regarding the issue of service connection for residuals of fracture of right fourth toe, the Veteran's STRs document that she dropped a heavy suitcase on her right fourth toe in service in April 2008.  A contemporaneous x-ray report in April 2008 noted: "No fracture identified.  If pain persists, consider re-imaging in 7-10 days, as fractures may be radiographically occult in the acute setting."  Three days after this x-ray, she was assessed with "closed fracture phalanges right fourth toe" and fitted with a hard sole postop shoe.  Postservice, on February 2011 VA foot examination, it was noted that her toe injury in service in 2008 "eventually healed" and that she denied any current problem; it was also noted that she was unable to undergo the requested contemporaneous feet x-rays as she was moving out of the area on the day of that examination.  On February 2014 VA foot examination, no mention was made of her right fourth toe, and no x-rays were taken.  At her April 2016 hearing, she testified that since her military service, her right fourth toe is crooked, and that she was seeing a private podiatrist (at the Orlando Foot and Ankle Clinic) who allegedly told her that she had arthritis in her feet, ankles, and toes.  On remand, all outstanding treatment records must be secured.

Regarding the issues seeking increased ratings for anxiety disorder NOS, cervical spine DDD, bulimia nervosa, bilateral dry eyes, allergic rhinitis, face dermatitis, bilateral plantar fasciitis, GERD, and internal hemorrhoids, the Veteran testified at her April 2016 hearing that she was receiving current treatment for these disabilities.  At present, the most recent Vet Center treatment reports of record (to include for her anxiety disorder NOS) are dated in November 2014, and the most recent VA treatment reports of record (to include for her anxiety disorder NOS, allergic rhinitis, face dermatitis, and GERD) are dated in January 2015; all subsequent treatment reports must be secured.  Furthermore, her reports of private treatment from the following providers are not currently of record and must be secured: Baytree Behavioral Health (for her anxiety disorder NOS); Select Physical Therapy (for her cervical spine DDD); Beachside Counseling and Wellness, LLC (for her bulimia nervosa); Eye Clinic Outlets (for her bilateral dry eyes); and Orlando Foot and Ankle Clinic (for her bilateral plantar fasciitis).  Finally, in light of the Veteran's testimony at her April 2016 hearing that her cervical spine DDD, face dermatitis, GERD, and internal hemorrhoid disabilities have worsened since she was last afforded VA examinations for the disabilities (in February 2014), a contemporaneous examination to assess each of the disabilities is necessary.

Please note the appeal has been advanced on the Board's docket.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide a valid (fully completed) authorization for VA to secure complete records of any additional (records of which are not already associated with the record) private evaluations or treatment she has received for her claimed disabilities.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from any Vet Center(s), Baytree Behavioral Health, Select Physical Therapy, Beachside Counseling and Wellness, LLC, Eye Clinic Outlets, and Orlando Foot and Ankle Clinic.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  If a private provider does not respond to an AOJ request for records which the Veteran has authorized VA to obtain, she should be so notified, and advised that ultimately it is her responsibility to ensure that private treatment records are received.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for her claimed disabilities.

2.  The AOJ should secure for the record from SSA the complete records pertaining to the Veteran's application for SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  If this information is provided electronically, the AOJ must still ensure that the information is associated with the Veteran's record (even if the Veteran's record is in an electronic format of a different type).  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The AOJ should arrange for examinations of the Veteran to ascertain the severity of her service-connected cervical spine DDD, face dermatitis, GERD, and internal hemorrhoids.  The Veteran's entire record must be reviewed by each examiner in conjunction with each examination.  Any indicated tests or studies must be completed; for cervical spine DDD, this includes range of motion testing of the cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing, and if the spine examiner is unable to conduct this required testing or concludes that the testing is not necessary in this case, then that examiner must explain why that is so.  Each examiner should also be provided a copy of the criteria for rating the pertinent disability being evaluated.  Based on review of the record and examination of the Veteran, the examiner(s) should provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.  [The cervical spine examiner should also opine as to the degree(s) of any additional range of motion loss that would be expected in the spine due to pain during reported flare-ups (or explain why such opinion is not possible).]

(b) Please specifically comment on the overall impact the service-connected disability has on occupational and daily activity functioning.

Each examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as deemed appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received, to include scheduling examinations to evaluate the nature and likely etiology of any right fourth toe disability if a current disability is shown by new evidence received, and/or to assess the severity of the Veteran's service-connected psychiatric disability, bulimia nervosa, bilateral dry eyes, allergic rhinitis, and bilateral plantar fasciitis if any worsening is shown by the new evidence received), and readjudicate the claims of service connection for residuals of fracture of right fourth toe, and seeking increased ratings for a psychiatric disability, cervical spine DDD, bulimia nervosa, bilateral dry eyes, allergic rhinitis, face dermatitis, bilateral plantar fasciitis, GERD, and internal hemorrhoids.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


